  Case 18-50692         Doc 30     Filed 03/10/20 Entered 03/10/20 12:13:07              Desc Main
                                     Document     Page 1 of 5
                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In re:
                                                                                           Chapter 7
Jerome and Vallerie Effertz,
                                                                                       BKY 18-50692
                Debtors.


                                   NOTICE OF SETTLEMENT


TO:      The United States Trustee, all creditors, and other parties in interest.

        On April 1, 2020, or as soon thereafter as the transaction may be completed, the trustee of
the estate of the debtors will settle a controversy as follows:

        Post-petition, the debtors sold a nonexempt 2008 Ford F350 for $16,500.00. The truck was a
nonexempt estate asset. The trustee asserts that the debtors transferred $6,300 of the truck proceeds
to Compeer Financial. Compeer did not have a security interest in the truck. The trustee asserts an
avoidance claim against Compeer under 11 U.S.C. §§ 549, 550 and 551. Compeer asserts certain
defenses, including that the debtors told Compeer the subject funds were derived from the sale of
equipment in which Compeer had a security interest. To settle the claims against Compeer,
Compeer will pay the trustee $2,900 within 30 days of a court order approving this settlement.
Note that the debtors have also paid to trustee $6,000 pursuant to a settlement in connection with the
truck sale [ECF No. 26].

         The trustee believes this is a fair offer and in the best interest of the estate as the cost to
litigate claims against Compeer would outweigh the benefit to the bankruptcy estate.

                               OBJECTION: MOTION: HEARING

        Under applicable rules, any objection must be in writing, be delivered to the trustee and
the United States Trustee, and be filed with the clerk, not later than 12:00 noon on the day before
the above date. If an objection is timely delivered and filed, the court will hold an expedited
hearing on the objection with reduced notice of the hearing. The hearing will be scheduled by the
trustee with notice by the trustee to the objecting party and the United States Trustee. If an
objection is made or an order is required, the undersigned trustee moves the court for such orders
as may be necessary and appropriate.

United States Bankruptcy Court       United States Trustee           Nauni J. Manty, Trustee
404 Gerald W. Heaney U.S.            1015 U.S. Courthouse            Manty & Associates, P.A.
Courthouse                           300 South Fourth Street         401 Second Ave N, Suite 400
515 West First Street                Minneapolis, MN 55415           Minneapolis, MN 55401
Duluth, MN 55802

Dated: March 10, 2020                          By: /e/ Nauni J. Manty
                                                    Nauni J. Manty, Trustee
             Case 18-50692         Doc 30      Filed 03/10/20 Entered 03/10/20 12:13:07                 Desc Main
                                                 Document     Page 2 of 5




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA

IN RE: JEROME K EFFERTZ                                         CASE NO: 18-50692
       VALLERIE L EFFERTZ                                       DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 3/10/2020, I did cause a copy of the following documents, described below,
Notice of Settlement




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 3/10/2020
                                                          /s/ Nauni J. Manty
                                                          Nauni J. Manty
                                                          Manty & Associates, P.A.
                                                          401 Second Ave. N., Suite 400
                                                          Minneapolis, MN 55401
                                                          612 465 0990
                 Case 18-50692           Doc 30       Filed 03/10/20 Entered 03/10/20 12:13:07                       Desc Main
                                                        Document     Page 3 of 5




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA

 IN RE: JEROME K EFFERTZ                                                CASE NO: 18-50692
        VALLERIE L EFFERTZ
                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 3/10/2020, a copy of the following documents, described below,

Notice of Settlement




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 3/10/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Nauni J. Manty
                                                                            Manty & Associates, P.A.
                                                                            401 Second Ave. N., Suite 400
                                                                            Minneapolis, MN 55401
             Case AS
PARTIES DESIGNATED 18-50692      DocNOT
                      "EXCLUDE" WERE  30 SERVED
                                           FiledVIA
                                                  03/10/20
                                                    USPS FIRST Entered   03/10/20 12:13:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document        Page 4 of 5
CASE INFO                                COMPEER FINANCIAL FLCA FKA AGSTAR        JPMORGAN CHASE BANK NATIONAL
1LABEL MATRIX FOR LOCAL NOTICING         FINANCI                                  ASSOCIATION
08645                                    RINKE NOONAN LTD                         4500 PARK GLEN ROAD SUITE 300
CASE 18-50692                            CO BENJAMIN BOHNSACK                     ST LOUIS PARK MN 55416-4891
DISTRICT OF MINNESOTA                    1015 WEST ST GERMAIN SUITE 300
DULUTH                                   PO BOX 1497
TUE MAR 10 10-26-03 CDT 2020             ST CLOUD MN 56302-1497


                                         EXCLUDE
RABO AGRIFINANCE INC                                                              ADELAIDE EFFERTZ
1309 TECHNOLOGY PARKWAY                  DULUTH                                   9739 APPLE ROAD
PO BOX 668                               404 US COURTHOUSE                        PINE CITY MN 55063-5956
CEDAR FALLS IA 50613-0029                515 WEST FIRST STREET
                                         DULUTH MN 55802-1302




AMERICAN EXPRESS                         AMERICAN EXPRESS                         AMERICAN EXPRESS NATIONAL BANK
P O BOX 981535                           P O BOX 981537                           CO BECKET AND LEE LLP
EL PASO TX 79998-1535                    EL PASO TX 79998-1537                    PO BOX 3001
                                                                                  MALVERN PA 19355-0701




BURNETT DAIRY CO OP                      BURNETT DAIRY COOPERATIVE                CNH CAPITAL CARD
512 SECOND STREET SUITE 6                11631 STATE RD 70                        PRODUCTIVITY PLUS ACCT
HUDSON WI 54016-1581                     GRANTSBURG WI 54840-7135                 P O BOX 790449
                                                                                  SAINT LOUIS MO 63179-0449




CAPITAL ONE                              JPMORGAN CHASE BANK N A                  CHASE HOME FINANCE
P O BOX 30285                            BANKRUPTCY MAIL INTAKE TEAM              P O BOX 183166
SALT LAKE CITY UT 84130-0285             700 KANSAS LANE FLOOR 01                 COLUMBUS OH 43218-3166
                                         MONROE LA 71203-4774




COMPEER FINANCIAL                        COMPEER FINANCIAL FLCA                   COMPEER FINANCIAL PCA
PO BOX 4249                              540 BALDWIN PLAZA DRIVE                  540 BALDWIN PLAZA DRIVE
MANKATO MN 56002-4249                    PO BOX 360                               PO BOX 360
                                         BALDWIN WI 54002-0360                    BALDWIN WI 54002-0360




CREDIT SERVICE INTERNATIONAL             FEDERATED COOPS502 S 2ND ST              GISLASON HUNTER LLP
512 2ND ST STE 6                         PRINCETON MN 553711941                   2700 SOUTH BROADWAY
HUDSON WI 54016-1581                                                              PO BOX 458
                                                                                  NEW ULM MN 56073-0458




HEIDELBERGER FARM EQUIPMENT LLC          LG SEEDS                                 RABO AGRIFINANCE6919 CHANCELLOR DR
ATT DALE HEIDELBERGER                    1122 E 169TH ST                          CEDAR FALLS IA 50613
3923 STATE HWY 70                        WESTFIELD IN 46074-9601
PINE CITY MN 55063-4671




SHELBY JONES                             TCF BANK                                 US BANK
15130 CINNAMON TEAL                      1405 XENIUM LANE N                       PO BOX 5229
SAN ANTONIO TX 78253-6472                MINNEAPOLIS MN 55441-4402                CINCINNATI OH 45201-5229
             Case AS
PARTIES DESIGNATED 18-50692      DocNOT
                      "EXCLUDE" WERE  30 SERVED
                                           FiledVIA
                                                  03/10/20
                                                    USPS FIRST Entered   03/10/20 12:13:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document        Page 5 of 5
EXCLUDE                                  DEBTOR                                   EXCLUDE
US TRUSTEE                               JEROME K EFFERTZ                         NAUNI JO MANTY
1015 US COURTHOUSE                       9739 APPLE RD                            MANTY ASSOCIATES PA
300 S 4TH ST                             PINE CITY MN 55063-5956                  401 SECOND AVENUE NORTH
MINNEAPOLIS MN 55415-3070                                                         SUITE 400
                                                                                  MINNEAPOLIS MN 55401-2097



EXCLUDE                                  VALLERIE L EFFERTZ
SAM CALVERT                              9739 APPLE RD
SAM V CALVERT PA                         PINE CITY MN 55063-5956
1011 2ND ST N
SUITE 107
ST CLOUD MN 56303-3237
